Name: Commission Regulation (EEC) No 3930/89 of 22 December 1989 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375/78 23 . 12. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3930/89 of 22 December 1989 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, therefore be taken into account when fixing sluice-gate prices for the period 1 January to 31 March 1990 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal Q suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1755/89 of 20 June 1989 fixing the levies and sluice-gate prices on pigmeat (3); Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 2891 /89 (4) for the period 1 October to 31 December 1989, they must be fixed anew for the period 1 January to 31 March 1990 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 July to 30 November 1989 ; HAS ADOPTED THIS REGULATION : Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (5), as last amended by Regulation (EEC) No 3906/87 (*), at 3 % ; Article 1 1 . For the period 1 January to 31 March 1990 , the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must (') OJ No L 282, I. 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 172, 21 . 6. 1989, p. 8 . 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 02064991 , 1501 00 11 , 1601 00 10, 1602 1000 , (4) OJ No L 279, 28 . 9. 1989, p. 10 . 0 OJ No L 282, 1 . 11 . 1975, p. 25. « OJ No L 370, 30. 12. 1987, p . 11 . o OJ No L 58 , 1 . 3 . 1986, p. 45 . 23. 12. 89 Official Journal of the European Communities No L 375/79 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1989 . For the Commission Ray MAG SHARRY Member of the Commission No L 375/80 Official Journal of the European Communities 23 . 12. 89 ANNEX to the Commission Regulation of 22 December 1989 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 83,54 43,77 0103 9211 71,05 37,23  0103 92 19 83,54 43,77  0203 11 10 108,64 56,92  - 0203 12 11 157,53 82,54  0203 1219 121,68 63,76  - 0203 19 11 121,68 63,76  0203 19 13 176,00 92,22  0203 19 15 94,52 49,52  0203 19 55 176,00 92,22  0203 19 59 176,00 92,22  0203 21 10 108,64 56,92  0203 22 1 1 157,53 82,54  0203 22 19 121,68 63,76  0203 29 11 121,68 63,76  0203 29 13 176,00 92,22 (&gt;) 0203 29 15 94,52 49,52  0203 29 55 176,00 92,22 (') 0203 29 59 176,00 92,22  0206 30 21 131,45 68,88 7 0206 30 31 95,60 50,09 4 0206 41 91 131,45 68,88 7 0206 49 91 95,60 50,09 4 0209 00 11 43,46 22,77  0209 00 19 47,80 25,05  . 0209 00 30 26,07 13,66  0210 11 11 157,53 82,54 (')  0210 11 19 121,68 63,76  0210 11 31 306,36 160,53  0210 11 39 241,18 126,37  0210 12 11 94,52 49,52 0  0210 12 19 157,53 82,54  0210 19 10 139,06 72,86  0210 19 20 152,10 79,69  0210 19 30 121,68 63,76  0210 19 40 176,00 92,22 0  0210 19 51 176,00 92,22  0210 19 59 176,00 92,22  0210 19 60 241,18 126,37  0210 19 70 303,11 158,82  0210 19 81 306,36 160,53  0210 19 89 306,36 160,53  0210 90 31 131,45 68,88  0210 90 39 95,60 50,09  1501 00 11 34,76 18,22 3 1501 00 19 34,76 18,22  1601 00 10 152,10 96,93 24 1601 00 91 255,30 166,16 0  23 . 12. 89 Official Journal of the European Communities No L 375/81 CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 173,82 110,25 (') 1602 10 00 121,68 84,55 26 1602 20 90 141,23 95,27 25 1602 41 10 266,17 175,53  1602 42 10 222,71 142,58  1602 49 11 266,17 181,91  1602 49 13 222,71 149,38  1602 49 15 222,71 147,03 0  1602 49 19 146,66 93,13 (!)  1602 49 30 121,68 83,07  1602 49 50 72,79 59,23  1602 90 10 141,23 95,27 26 1602 90 51 146,66 93,13  1902 20 30 72,79 64,03  (') For such products originating in developing countries and which figure in the Annex to Council Regulation (EEC) No 3899/89 (OJ No L 383, 30. 12. 1989) the levy is reduced by 50 % , subject to the appropriate amount as also listed in the said Annex. NB : The CN codes and the footnotes are defined in Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7 . 9 . 1987, p. 1 ) as amended.